[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#152)
This court agrees with the decision of Sylvester, J. in granting a motion for summary judgment involving the exact same issues in the companion case of Petco Insulation Co. v. Stack Contracting Services, Inc., et al, No. 105487. The defendant "owes no legal duty to the plaintiff, the plaintiff's claim against the municipality is unenforceable as a matter of law." O  G Industries, Inc. v. New Milford, 29 Conn. App. 783, 790.
The motion for summary judgment is granted.
/s/ Pellegrino, J. PELLEGRINO